    Case: 7:16-cv-00150-GFVT Doc #: 38 Filed: 04/09/19 Page: 1 of 2 - Page ID#: 371



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF KENTUCKY
                            SOUTHERN DIVISION AT PIKEVILLE

CIVIL ACTION NO. 7:16-cv-00150-GFVT

CHERYL JOHNSON                                                                      PLAINTIFF

VS.                           COMMISSIONER’S STATUS REPORT

NANCY A. BERRYHILL1, Acting Commissioner                                             DEFENDANT
of Social Security.

                                              *******

         The Acting Commissioner of Social Security submits the following status report to

update the Court on the status of proceedings in a related case in the Sixth Circuit Court of

Appeals.

         This case has been stayed pending resolution of Hicks v. Colvin, No. 17-5206 (6th Cir.)

and related cases, which involve many of the same legal issues as this case. On November 21,

2018, a divided Sixth Circuit panel held that the Commissioner’s redetermination proceedings,

which are also at issue here, violated the Due Process Clause of the Fifth Amendment to the

Constitution and the Administrative Procedure Act. Hicks v. Comm’r of Soc. Sec., 909 F.3d 786

(6th Cir. 2018). On February 6, 2019, the Commissioner filed a petition for panel rehearing and

rehearing en banc. On March 29, 2019, the Sixth Circuit denied the Commissioner’s petition.

         In light of the Sixth Circuit’s denial of the Commissioner’s request for rehearing and

rehearing en banc, the Commissioner does not oppose lifting the stay in this case. She notes,



1
 Nancy A. Berryhill became Acting Commissioner of Social Security on January 23, 2017.
Because of the Federal Vacancies Reform Act, Ms. Berryhill briefly resumed her position as the
Deputy Commissioner for Operations (and was identified as such on agency pleadings) from
March 6, 2018, until April 17, 2018; she returned to her role of Acting Commissioner on April
17, 2018, when the President nominated Andrew M. Saul to be Commissioner of Social Security.
See 5 U.S.C. § 3346(a)(1)-(2).
Case: 7:16-cv-00150-GFVT Doc #: 38 Filed: 04/09/19 Page: 2 of 2 - Page ID#: 372



however, that she has 90 days—or until June 27, 2019—to file a petition for a writ of certiorari

from the Supreme Court of the United States. The Commissioner is currently reviewing the

Sixth Circuit’s decision and consulting with the U.S. Department of Justice. Accordingly, the

Commissioner requests 60 days—until May 28, 2019—to confer with her attorneys and with

plaintiffs regarding the appropriate next steps in this and related cases.

                                               Respectfully submitted,

                                               ROBERT M. DUNCAN, JR.
                                               UNITED STATES ATTORNEY

                                         By: s/Laura Ridgell Boltz
                                             LAURA RIDGELL BOLTZ
                                             Special Assistant United States Attorney
                                             Attorney for Defendant
                                             Social Security Administration
                                             Office of the General Counsel, Region VIII
                                             1961 Stout Street, Suite 4169
                                             Denver, CO 80294-4003
                                             Telephone: (303) 844-7892
                                             Fax: (303) 844-0770
                                             Email: laura.ridgell.boltz@ssa.gov



                                  CERTIFICATE OF SERVICE

       I certify that on April 9, 2019, I electronically filed the foregoing with the Clerk of Court

by using the CM/ECF system, which will send a notice of electronic filing to the following

CM/ECF participant, John O. Goss, Esq., Evan B. Smith, Esq., Erick A. Bowman, Esq., and John

M. Rosenberg, Esq., Counsel for Plaintiff.


                                               s/Laura Ridgell Boltz
                                               LAURA RIDGELL BOLTZ
                                               Special Assistant United States Attorney
